           Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 1 of 14



         IN THE U.S. DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                                Southern Division

MATTHEW TRACEY                                      *
114 Independence Ct.
Centreville MD, 21617                               *

       Plaintiff,                                   *

v.                                                  *      Case No.:

SAIA MOTOR FREIGHT LINE, LLC                        *
11465 Johns Creek Parkway, Suite 400
Johns Creek, GA 30097                               *

       Serve on:                                    *
       Resident Agent The Corporation
       Trust, Incorporated                          *      JURY DEMAND
       2405 York Road, Suite 201
       Lutherville Timonium, MD 21093               *

       Defendant.                                   *

*      *       *       *   *    *    *   *    *    *    *                         *      *
                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Matthew Tracey, by and through his attorney Matthew D. Skipper of Skipper Law,

LLC, hereby files this Complaint against Defendant Saia Motor Freight Line, LLC and in support

thereof respectfully states as follows:

                                     Nature of the Claims

       1.      Plaintiff is a former employee of the Defendant who was unjustly terminated by

Defendant.

       2.      This is an action for equitable relief and monetary damages to address Defendant’s

unlawful employment practices against Plaintiff, including Defendant’s unlawful discrimination

against Plaintiff because of his race and age and unlawful retaliation for Plaintiff opposing

discrimination in violation of Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981
         Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 2 of 14



(“Section 1981”); Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et

seq. (“Title VII”); the Age Discrimination in Employment Act of 1967 (“ADEA”); and the

Maryland Fair Employment Practices Act (“MFEPA”), Md. Code Ann., State Gov’t §§ 20-601, et

seq.

        3.      Plaintiff was also not paid all wages due to him at the conclusion of his

employment, in violation of the Maryland Wage Payment and Collection Act, Md. Code Ann.,

Lab. & Empl. § 3-501 et seq.

        4.      Plaintiff additionally brings this action to recover unpaid wages, liquidated

damages or interest, attorneys’ fees and costs, and treble damages under the Maryland Wage

Payment and Collection Law for Defendant’s willful failure to pay wages due in accordance with

Maryland law.

                                                   Parties

        5.      Plaintiff Matthew Tracey (“Plaintiff” or “Mr. Tracey” herein) is an adult resident

of Queen Anne’s County, Maryland, is white and was 44 years old at the time of his termination.

At all times relevant hereto, Mr. Tracey was an “employee” under all applicable statutes.

        6.      Defendant Saia Motor Freight Line, LLC (“Defendant” or “Saia” herein) is a

limited liability company organized under the laws of the State of Louisiana with its principal

place of business located at 11465 Johns Creek Parkway, Suite 400, Johns Creek, Georgia 30097.

Defendant employed Plaintiff at its BWI Terminal located in Laurel, Maryland in Prince George’s

County. At all relevant times, Defendant met the definition of an “employer” under all applicable

statutes and is subject to all applicable and cited statutes.

                                    Venue and Jurisdiction

        7.      Plaintiff adopts and incorporates the allegations in all previous paragraphs as if


                                             Page 2 of 14
          Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 3 of 14



fully stated herein.

        8.      This Court has personal jurisdiction over Defendant as Defendant employed

Plaintiff at a place of business located in Laurel, Prince George’s County, Maryland.

        9.      The acts and omissions of Defendant as referenced in this complaint occurred

predominately in Maryland in the Southern Division.

        10.     This Court has subject matter jurisdiction because Plaintiff alleges violations of

various federal statutes herein, including Section 1981 of the Civil Rights Act of 1866, 42 U.S.C.

§ 1981 (“Section 1981”); the Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§

2000e et seq. (“Title VII”) and the Age Discrimination in Employment Act of 1967 (“ADEA”).

        11.     This Court has supplemental jurisdiction over the state law claims that arose from

related acts and omissions of Defendant.

        12.     Venue is appropriate in this District because a substantial part of the acts or

omissions giving rise to this claim occurred in Maryland.

        13.     Lastly, Plaintiff has exhausted administrative remedies for the claims that so required.

Plaintiff filed a timely Complaint with the Maryland Commission on Civil Rights (“MCCR”) and on

June 22, 2020, received the Right to Sue letters customarily issued by the EEOC. Said letter is

attached to this Complaint as Exhibit 1. This Complaint, filed within 90 days of Plaintiff’s receipt of

the Right to Sue letters, is therefore timely.

                                   Facts Common to All Counts

        14.     Plaintiff adopts and incorporates the allegations in all previous paragraphs as if

fully stated herein.

        15.     Plaintiff was employed by Defendant as a Dock Supervisor beginning in September

2017.


                                                 Page 3 of 14
         Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 4 of 14



        16.    Plaintiff was an employee who consistently provided Defendant with high-quality

work.

Directive to Discriminate

        17.    In December 2017 Plaintiff was instructed by his immediate supervisor, William

Martin, that Plaintiff was to be more lenient with African-American employees regarding

disciplinary issues than with employees of other races.

        18.    Plaintiff opposed this discriminatory directive, believing it unlawful and further

believing it would create tension and acrimony in the workplace.

        19.    When Plaintiff voiced his opposition in response to this directive, Mr. Martin stated

“Well, that’s what we’ve been instructed to do” or words to that effect.

        20.    Mr. Martin conveyed to Plaintiff that the directive came from Regional Human

Resources at Saia.

        21.    After December 2017, Defendant on several occasions pressured or required

Plaintiff to treat African American employees more favorably than employees of other races.

        22.    For example, Plaintiff was pressured to modify the timecards of African American

employees after-the-fact to remove tardiness from the employees records even though the

timecards as they existed were accurate and the African American employees involved were

actually late to work on the dates in question.

        23.    The Defendant never pressured Plaintiff to alter or modify the timecards of non-

African American employees.

        24.    As a second example, Defendant directed Plaintiff to withdraw disciplinary

sanctions appropriately levied against a younger (less than 40 years of age) African American

employee who was caught sleeping in the employee bathroom in violation of company policy.



                                            Page 4 of 14
           Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 5 of 14



       25.     The younger African American employee was actually sleeping in the employee

bathroom, deserved disciplinary sanctions and there existed no legitimate non-discriminatory

reason for Defendant to withdraw those sanctions.

       26.     Defendant never pressured or directed Plaintiff to withdraw disciplinary sanctions

levied against a non-African American employee.

       27.     On multiple occasions, Plaintiff opposed the discriminatory directive regarding

disciplinary actions that was communicated to him by his supervisor.

The Safety Audit and Increased Enforcement

       28.     Following an unfavorable safety audit in July 2018, Plaintiff and other managers

made the decision to more strictly enforce the safety procedures of the Defendant.

       29.     The new emphasis on enforcement led Plaintiff to issue many Performance

Improvement Plans (“PIPs”) to employees for safety and other violations.

       30.     Four of the PIPs issued by Plaintiff were issued to Tyler Dunston (“Mr. Dunston”),

an African-American employee of Defendant who was less than 40 years of age.

       31.     The PIPs issued by Plaintiff to Tyler Dunston were properly issued and were in

accordance with Defendant’s Employee Manual and company policy.

       32.     It was in fact Plaintiff’s job and responsibility to enforce Defendant’s policies,

especially those relating to job safety, and Plaintiff discharged these duties fairly and properly.

The 24 October 2018 Incident

       33.     On October 24, 2018, Plaintiff heard loud music coming from the dock at his place

of work.

       34.     Mr. Tracey discovered the source of the music was a Bluetooth speaker, which he

subsequently turned off as the music could impair communication and was therefore a safety



                                            Page 5 of 14
           Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 6 of 14



hazard.

          35.   Immediately thereafter, Tyler Dunston aggressively confronted Mr. Tracey about

turning off the music.

          36.   A short while later that same day, Mr. Dunston was still agitated about Mr. Tracey

turning off the music, and Mr. Dunston began to swear at and threaten physical violence against

Mr. Tracey.

          37.   Specifically, Dunston said, in the presence of Plaintiff and other witnesses, that

Dunston would “kick his ass” (referring to Mr. Tracey) and “punch his face.”

          38.   Mr. Tracey immediately reported the incident to Human Resources (“HR”), and a

fellow supervisor who witnessed the incident corroborated Mr. Tracey’s account of the events.

          39.   During HR’s investigation, two of Mr. Dunston’s friends, Allan Carrillo (“Mr.

Carillo”) and Michael Baker (“Mr. Baker”) gave nearly identical, one-sentence statements to HR,

in which they both stated that they saw Plaintiff “bump Tyler” and that Plaintiff was “getting in

[Mr. Dunston’s] face.”

          40.   These statements were false, as Plaintiff and Mr. Dunston did not touch one another

during the argument.

          41.   Despite the false statements, a majority of the witnesses to the incident corroborated

Plaintiff’s account – namely, that there was no physical touch or contact between Mr. Tracey and

Mr. Dunston during the incident.

          42.   In the following few days, Mr. Dunston, Mr. Carrillo, and Mr. Baker made multiple

threats of physical violence against Mr. Tracey and his family, which were reported to Defendant

by other employees.

          43.   The threats were graphic in nature and included threats of sexual violence against



                                            Page 6 of 14
         Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 7 of 14



Plaintiff’s wife and daughter.

       44.     Defendant took no disciplinary action against Mr. Dunston or his friends for making

such threats, even though such threats were a violation of company policy.

       45.     About two weeks after the incident, on November 6, 2018 Defendant terminated

Mr. Tracey for what it deemed “unprofessional conduct.”

       46.     Defendant terminated Plaintiff even though Plaintiff had never been disciplined

previously and had never been subjected to the progressive discipline policy set forth in

Defendant’s Employee Manual.

       47.     Despite receiving multiple disciplinary sanctions and despite having caused the

October 24th incident, Tyler Dunston was not terminated and, to the best of Plaintiff’s knowledge,

was not disciplined at all for Mr. Dunston’s multiple violations of company policy that had

occurred up to that point.

       48.     Following Plaintiff’s termination, he had difficulty finding new work due to the

fact that he was terminated from Saia for alleged “unprofessional behavior”.

       49.     Plaintiff eventually was forced to secure employment at a lower rate of pay with

less benefits than he received while employed with Defendant.

       50.     Additionally, Plaintiff’s new employment is not in a supervisory capacity and

therefore requires physical duties which exacerbate preexisting medical issues.

       51.     Defendant treated Plaintiff differently than Plaintiff’s African-American

coworkers.

       52.     Defendant’s termination of Plaintiff was without cause and based on illegal

discrimination based on race and age.

       53.     The termination was also retaliatory, as Plaintiff had opposed Defendant’s directive



                                          Page 7 of 14
           Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 8 of 14



to discriminate on the basis of race when handling disciplinary matters.

         54.     Because of Defendant’s illegal termination of Plaintiff, Plaintiff has suffered

substantial compensable damages, including past lost wages, future lost wages (front pay),

significant pain, suffering and emotional trauma, and other damages.

         55.     Additionally, Plaintiff’s employment contract stated that Plaintiff would be paid a

guaranteed annual bonus of $7,200, to be paid on a quarterly basis.

         56.     Plaintiff worked the entire third quarter of 2018 but was never given his bonus of

$1,800 for that quarter.

         57.     This bonus was a “wage” due to Plaintiff.

         58.     Defendant knew or should have known that Plaintiff was entitled to this “wage” at

the time of his termination.

         59.     Defendant has willfully, deliberately, and intentionally refused to pay Plaintiff all

wages due without justification despite demand by Plaintiff that Defendant pay this quarterly

bonus.

                                             COUNT I

           UNLAWFUL DISCRIMINATION BASED ON RACE/COLOR

         Plaintiff sues Defendant pursuant to Title VII of the Civil Rights Act of 1964 and the
                              Maryland Fair Employment Practices Act

         60.     Plaintiff hereby adopts and incorporates the allegations contained in all previous

paragraphs as if fully restated herein.

         61.     Defendant has unlawfully discriminated against Plaintiff based on his race/color

(white) in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.§ 2000e-16 et seq. as

amended and the Maryland Fair Employment Practices Act (“MFEPA”), Md. Code Ann., State

Gov’t §§ 20-601, et seq.
                                             Page 8 of 14
          Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 9 of 14



        62.      Defendant treated Plaintiff less favorably than similarly situated employees who

are not white.

        63.      Defendant has discriminated against Plaintiff in the terms and conditions of his

employment on the basis of his race in violation of Title VII and the MFEPA.

        64.      Plaintiff was subjected to intentional discrimination when Defendant took

unjustified adverse employment actions against him based on his race and color.

        65.      As a direct and proximate result of Defendant's unlawful and discriminatory

conduct, Plaintiff has suffered and continue to suffer severe mental anguish and emotional distress,

including but not limited to depression, humiliation, embarrassment, stress and anxiety, loss of

self-esteem and self-confidence, and emotional pain and suffering for which he is entitled to an

award of monetary damages and other relief.

        66.      Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant's discriminatory practices unless and until the Court

grants relief.

                                                 COUNT II

                    UNLAWFUL DISCRIMINATION BASED ON RACE

         Plaintiff sues Defendant pursuant to Section 1981 of the Civil Rights Act of 1866

        67.      Plaintiff hereby adopts and incorporates the allegations contained in all previous

paragraphs as if fully restated herein.

        68.      Plaintiff restates the allegations in Count I as the factual basis for Count II.

        69.      Defendant's unlawful and discriminatory conduct in violation of Section 1981 was

outrageous and malicious, was intended to injure Plaintiff, and was done with conscious disregard

of Plaintiff’s civil rights, entitling Plaintiff to an award of punitive damages.


                                              Page 9 of 14
         Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 10 of 14



        70.      Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant's discriminatory practices unless and until the Court

grants relief.


                                           COUNT III
                 UNLAWFUL DISCRIMINATION BASED ON AGE
Plaintiff sues Defendant pursuant to the Age Discrimination in Employment Act of 1967 and the
                           Maryland Fair Employment Practices Act

        71.      Plaintiff hereby adopts and incorporates the allegations contained in all previous

paragraphs as if fully restated herein.

        72.      Defendant has unlawfully discriminated against Plaintiff based on his age (44 at the

time) in violation of the Age Discrimination in Employment Act of 1967 and the Maryland Fair

Employment Practices Act.

        73.      Plaintiff is a member of a protected group based on his age.

        74.      Defendant treated Plaintiff less favorably than similarly situated employees who

are not as old as Plaintiff.


        75.      Defendant has discriminated against Plaintiff in the terms and conditions of his

employment on the basis of his protected group status (age) in violation of the ADEA and the

MFEPA.

        76.      Plaintiff was subjected to intentional discrimination when Defendant took

unjustified adverse employment action against him based on Plaintiff’s age.

        77.      As a direct and proximate result of Defendant's unlawful and discriminatory

conduct, Plaintiff has suffered and continues to suffer severe mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment, stress and anxiety,


                                            Page 10 of 14
         Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 11 of 14



loss of self-esteem and self-confidence, and emotional pain and suffering for which he is entitled

to an award of monetary damages and other relief.

        78.      Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant's discriminatory practices unless and until the Court

grants relief.

                                            COUNT IV
                                          RETALIATION
Plaintiff sues Defendant pursuant to Section 1981 of the Civil Rights Act of 1866, Title VII of the
            Civil Rights Act of 1964 and the Maryland Fair Employment Practices Act

        79.      Plaintiff hereby adopts and incorporates the allegations contained in all previous

paragraphs as if fully restated herein.

        80.      During Plaintiff’s tenure with Defendant, Plaintiff continually and consistently

objected to Defendant’s discriminatory practices, including the discriminatory directive relating to

employee discipline described herein.

        81.      Defendant has retaliated against Plaintiff for opposing and/or complaining of

Defendant's discriminatory practices and policies by, inter alia, terminating Plaintiff.

        82.      As a direct and proximate result of Defendant's unlawful and retaliatory conduct,

Plaintiff has suffered and continues to suffer severe mental anguish and emotional distress,

including but not limited to depression, humiliation, embarrassment, stress and anxiety, loss of

self-esteem and self-confidence, emotional pain and suffering for which he is entitled to an award

of monetary damages and other relief.

        83.      Defendant's unlawful and retaliatory conduct in violation of Section 1981 was

outrageous and malicious, was intended to injure Plaintiff, and was done with conscious disregard

of Plaintiff’s civil rights, entitling Plaintiff to an award of punitive damages.


                                            Page 11 of 14
         Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 12 of 14



                                           COUNT V
         VIOLATION OF THE MARYLAND WAGE PAYMENT AND
                        COLLECTION LAW
       84.     Plaintiff hereby adopts and incorporates the allegations contained in all previous

paragraphs as if fully restated herein.

       85.     The Maryland Wage Payment and Collection Law, Md. Code Ann., Labor & Empl.

3-501 et seq. requires that on termination, an “employer shall pay an employee . . . all wages due

for work that the employee performed before the termination of employment, on or before the day

which the employee would have been paid the wages if employment had not been terminated.”

Md. Code Ann., Lab. & Empl. § 3-505(a).

       86.     Plaintiff was entitled to be paid his contractually promised bonus for the third

quarter on or before termination, as Plaintiff worked for the Defendant for the entire third quarter.

       87.     This unpaid bonus was a “wage” as defined in Md. Code Ann. Lab. & Empl. § 3-

501(c)(2).

       88.     By failing to pay Plaintiff his wages when due, Defendant violated the Maryland

Wage Payment and Collection Law.

       89.     Defendant failed to pay Plaintiff’s wages willfully and in bad faith and not as the

result of a bona fide dispute.

       90.     Plaintiff has made demand for payment of the wages, but Defendant has refused to

pay the wages claimed by Plaintiff.

       91.     Pursuant to the Maryland Wage Payment and Collection Law, Plaintiff seeks his

unpaid wages, treble damages, interest, reasonable attorneys’ fees and costs, and any other relief

deemed appropriate by this Honorable Court.




                                           Page 12 of 14
        Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 13 of 14



                                       Prayer for Relief

       Based on the foregoing allegations, Plaintiff respectfully requests that this Court grant

money damages in an amount to be determined by the evidence, exclusive of attorney’s fees and

costs; and in support thereof, requests this Honorable Court to issue the following Orders:

       (a)     A declaratory judgment that the actions, conduct and practices of Defendant

complained of herein violate the laws of the United States and the State of Maryland;

       (b)     An injunction and order permanently restraining Defendant from engaging in such

unlawful conduct;

       (c)     An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiff for all monetary and/or economic harm;

       (d)     An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiff for harm to his professional and personal reputations and loss of

career fulfillment;

       (e)     An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiff for all non-monetary and/or compensatory harm, including but

not limited to, compensation for their mental anguish, humiliation, embarrassment, stress and

anxiety, emotional pain and suffering, emotional distress and related injuries;

       (f)      Order Defendant to pay Plaintiff all unpaid wage payments determined by the

Court to be due and owing, under the MWPCL, as well as a sum of liquidated damages in an

amount equal to the amount of any unpaid wage payments awarded to Plaintiff;

       (g)      Order Defendant to pay Plaintiff an amount equal to triple the amount of unpaid

wages owed each Plaintiff under the MWPCL;

       (h)      Award Plaintiff his attorneys’ fees and costs in pursuing this action;


                                           Page 13 of 14
        Case 8:20-cv-02698-PWG Document 1 Filed 09/17/20 Page 14 of 14



       (i)     Award Plaintiff interest on any sums determined due and owing from Defendant,

including pre-judgment interest on attorneys’ fees and costs in pursuing this action;

       (j)     Grant Plaintiff any additional relief that the Court deems appropriate and just.



                                        JURY DEMAND

               Plaintiff demands a jury trial for all claims presented in this action.



                                                      Respectfully submitted,



                                                      ______/S/ Matthew D. Skipper_______
                                                      Matthew D. Skipper
                                                      Bar No. 29866
                                                      Skipper Law, LLC
                                                      2127 Espey Court, Suite 100
                                                      Crofton, Maryland 21114
                                                      P: (443) 919-2121
                                                      F: (443) 919-2111
                                                      matt@skipperlawllc.com
                                                      Attorney for Plaintiff




                                           Page 14 of 14
